Citation Nr: 1759152	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-10 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for a disability manifested by numbness and tingling of the upper extremities, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for disability manifested by numbness and tingling of the lower extremities, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2017 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the proceedings is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

During the May 2017 Board hearing, the Veteran indicated that he was experiencing numbness and tingling into his bilateral upper and lower extremities, as well as erectile dysfunction.  In September 2012, the Veteran underwent a VA examination for the purpose of evaluating his diabetes.  That examination did not indicate that the Veteran had neuropathy of his extremities or erectile dysfunction.  However, VA medical center (VAMC) records show that in January 2012 the Veteran was found to demonstrate peripheral neuropathy with sensory loss and diminished circulation in his feet.  He began treatment for these conditions.  An April 2012 VAMC record showed that the Veteran complained of and was treated for erectile dysfunction.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1 (2001), 38 C.F.R. § 4.2 (2016).  Based on the foregoing, the Board finds that the September 2012 VA examination was not adequate for adjudication purposes and a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all pertinent VA treatment records dating from July 2017 to the present.  

2.  Thereafter, schedule the Veteran for a VA examination, with an appropriately qualified examiner, to determine the nature and etiology of any erectile dysfunction.  The claims file must be made available to the examiner for review in connection with the examination, and it should be confirmed that such records were available for review.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examination report must include a complete rationale for all opinions expressed.  The examiner is asked to provide the following opinions:

(a) Is it as least as likely as not (50 percent or greater probability) that any erectile dysfunction was incurred in or is otherwise related to the Veteran's service, to include exposure to herbicides? 

(b) Is it as least as likely as not (50 percent or greater probability) that any erectile dysfunction is proximately due to or caused by his service connected disabilities, to include diabetes mellitus, type II.? 

(c) Is it as least as likely as not (50 percent or greater probability) that any erectile dysfunction is aggravated (permanently increased in severity beyond the natural progress of the condition) by his service connected disabilities, to include diabetes mellitus, type II? 

(d) If it is determined that there is another likely etiology for any erectile dysfunction, that should be stated.

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any disability manifested by numbness and tingling of the upper and lower extremities.  The claims file must be made available to the examiner for review in connection with the examination, and it should be confirmed that such records were available for review.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examination report must include a complete rationale for all opinions expressed.  The examiner is asked to provide the following opinion:

(a) Identify any disability which is manifested by numbness and tingling of the Veteran's upper extremities and lower extremities.  The examiner is requested to address the January 2012 VA medical record diagnosing the Veteran with peripheral neuropathy in his feet.  

(b) For each disorder identified, to include that in the January 2012 VA medical record, the examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, to include exposure to herbicides? 

(b) whether it as least as likely as not (50 percent or greater probability) proximately due to or caused by his service connected disabilities, to include diabetes mellitus, type II; or whether (c) it is as least as likely as not (50 percent or greater probability) aggravated (permanently increased in severity beyond the natural progress of the condition) by his service connected disabilities, to include diabetes mellitus, type II? 

(d) If it is determined that there is another likely etiology for any disability manifested by numbness and tingling of the Veteran's upper and lower extremities, that should be stated. 

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

4.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




